Justice DOWTY,
Specially Concurring:
I write separately in my concurrence with Justice Matlock to express my opinion that the Citizens of the Cherokee Nation cannot be unreasonably delayed in their exercise of sovereign power by the inaction of the federal government. The Citizens expressed clearly through their representatives on the Constitutional Convention that they wanted change in their governing organic document. They again spoke clearly by their vote removing the requirement of federal approval from the 1975 Constitution. And again, almost 3 years ago, the Citizens spoke clearly when they adopted and approved the 1999 Constitution.
I agree that the requirement of federal approval was self-imposed and that the same provision can be, and was, effectively removed from the 1975 Constitution by the vote of the Citizens on May 24, 2003. The actions of Mr. McCaleb by letter in his official capacity as representative of the federal government, and by his subsequent affidavit coupled with the federal inaction and non-appearance in this litigation is sufficient for this writer to find that the 1999 Constitution has been in effect from and since its approval by the voters on July 26, 2003.